Citation Nr: 0927139	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  08-25 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for traumatic arthritis of 
the right knee, manifested by limitation of motion, currently 
rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1977 to 
December 1981 and January 1982 to October 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2008 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  In that decision, the RO denied entitlement to 
an increased rating in excess of 10 percent for traumatic 
arthritis of the right knee.  

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2008) that an informal 
claim "identify the benefit sought" has been satisfied and VA 
must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  The Veteran has reported that he is unable 
to maintain gainful employment due to the effects of his 
right knee disability.  The issue of entitlement to TDIU 
under 38 C.F.R. § 4.16(b) (2008), is referred to the RO for 
adjudication.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington DC.  The Veteran will be advised 
if further action is required on his part.


REMAND

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2008), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determines whether the disability is manifested by weakened 
movement, excess fatigability, incoordination, pain, or flare 
ups.  Such inquiry is not to be limited to muscles or nerves.  
These determinations are, if feasible, be expressed in terms 
of the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, 
flareups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
see also Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 
38 C.F.R. § 4.59 (2006).

The Veteran was afforded a VA examination in April 2008.  The 
ranges of right knee motion were reported.  It was also noted 
that the Veteran had complaints of pain and fatigue with 
repetitive motion.  No opinion was provided as to whether 
there was additional limitation of motion due to functional 
factors and it was not reported whether there were flare ups.  
VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (2008); see 38 C.F.R. 
§ 19.9 (2008). Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet.App. 563, 569 (1993)

Accordingly, this case is REMANDED for the following:

1.  The Veteran should be afforded a VA 
examination to evaluate the severity of 
the service connected right knee 
disability.  The examiner should review 
the claims folder and note such review in 
the examination report or in an addendum.

The ranges of right knee extension and 
flexion should be reported in degrees.  
The examiner should note the point, if 
any, at which pain occurs.  The examiner 
should also provide an opinion as to 
whether there is additional limitation of 
motion due to weakened movement, excess 
fatigability, incoordination, pain, or 
flare ups.  The examiner should express 
this opinion in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, incoordination, flare-ups, 
or pain.

The examiner should also report whether 
there is subluxation or instability, and 
if present, provide an opinion as to its 
severity.

2.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued, before the 
case is returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).





